*5990 I I H I O H,
St. Paul, Judge.
This action arlass under the Hnployer’s Liability Act (Workman’s Compensation Statute) Ho 20 of 1914, amended by Ho 243 of 1916.
v_3 It involves the interpretation of the terms "family of the deoeased” as used in Seotion 8, of Paragraph "f" subsection 8 (page 615), reading as follows;
(8) If there be neither widow nor widower, nor child nor dependent parent xm then (compensation shall be paid) to the brothers and sisters and other dependent members of the family if of the deoeased not hereinabove specifically provided for.^x x x Actually dependent upon the deoeased for support to any extent at the tine of the aooldent, etc”
She claim for compensation herein made tot on behalf of a nephew and nieoe of the deoeased employee, who though dependent upon him for support, at least at ÜWftUé to some extent, yet were not under his authority, either legal or actual, and did not reside with him.
We say that the nephew and nieoe were dependent on their nnole at least to some extent, because the evidence shows that although their father lived, yet he had long abandoned them and their mother, and contributed nothing to their support; that their mother could barely provide for herself; and that the deceased was the principal contributor towards their support, nevertheless they were not under his authority beoauae their father (not then divorced nor legally separated from their mother) was legally in authority over them, tlie actual authority over them was exercised byftheir mother who had placed them under the roof of her sister and the latter's husband; the deoeased residing elsewhere and pretending to no authority whatever over them.
On behalf of the claimants it is contended that the statute uses the tense "family of the deceased” in the sense of blood relations, or descendants from a common root; whilst on the other *600hand defendants urge that the terna are UBed in the sense of a household preaided over hy the deceased, meaning those who live under his authority.
Upon due consideration we think the statute uses the terms J.n the latter rather than in the former sense; and we think so for these reasons.
I.
Subsection 8 aforesaid unquestionably uses the terms in the same sense as used in the following provision taken from subsection 18 of the same section and paragraph, viz;
"Compensation shall be payable x x x on account of any child or brother or Bister or other dependent member of the family not otherwise provided for, only if and while x x x under the age of 18 years, etc," (p. 516)
And that provision undoubtedly uses the terms in the same sense as in the following provision taken from the same subsection, viz;
" x x x The term child or children shall cover only legitimate children or acknowledged illegitimate children, but shall Include step children and adopted children members of decedent's family at the time of hi3 death, eto." (p.516)
But it is dear that in the latter provision the terms cannot refer to blood relationship, since blodd relationship cannot cease and a provision which would require that same should continue until death would be meaningless. Hence the word family is there used in some other sense; and its broadest meaning when otherwise used is that contended for by defendant. C. C. 3556 #12.
II.
likewise the word family in#f*ytg##$$# subsection 8 aforesaid, is of course used in the same sense as used in the original section of the main act, H/S 80 of 1914 (Section 8, paragraph C, page 58) reading as follows;
*601" x : x Ko pe rao■ te considered dependent unices a member of tie family of the deceased employee, or hearing to him the relation of husband or wife, or deseoendant or ascendant, or brother or sister, or legally adopted child."
But here also the word family cannot have been meant in the sense of blood relationship, since it is followed by the words "descendant or ascendant, or brother or sister," put in the alternative although included within that word if used in the sense of relationship; and henoe was evidently meant in some other sense, the broadest possible being that contended for by defendant as aforesaid.
III.
The Employers Liability Aot (Workmens Compensation Statute) is neither peonliar to, nor original within this Jurisdiction; it is derived from and intended to accomplish the same pprpose as statutes of a similar nature previously in force in the New England States; so that the terms of our act must have been meant in the same sense as similar terms used in the statutesof those states.
Now the statute of Massaohussetts provides that"dependents shall mean, members of the employees family or next of kin, who are wholly or partially dependent upon his earnings." See In re Kelly, 111 N. E. Rep. 395.
And the Supreme Court of Massachussetts has four times interpreted the word family as used in that statute to mean membership in a household presided over by the deceased and subjeot to his authority.
In re Kelly, 111 N. E. Rep 395
In re Murphy, 113 N. E. Rep 285
In re Cowden, 113 N. E. Rep 1036
In re Murphy, 117 N. E. Rep 794
*602June 1919.
Under the circumstances we think our statute uae^the word* "family of the deceased employee", not In the sense of hlood relat-lonahlp, hut In the sense of membership in hla household or subjection to hla authority.
She Judgment appealed from is therefore afflimed.
New Orleans, la,